DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "ultrathin" in claims 1-3, 8, 9, 13, 16-18, and 20 is a relative term which renders the claim indefinite.  The term "ultrathin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4-7, 10-12, 14, 15, 19, 21, and 22 are rejected for reasons of dependency.
The term "a few nanometers" in claims 2 and 17 is a relative term which renders the claim indefinite.  The term "a few" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "near 90°" in claim 1 is a relative term which renders the claim indefinite.  The term "near 90°" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
With respect to claim 6, the recitation “between 0° and 2° or beyond” does not actually appears to be a bounded statement.
With respect to claim 11, it is unclear what is meant by “the fluorescence X-ray includes those from one or more layers comprising the substrate, or from detector”.
With respect to claim 13, the bounding of this claim is unclear as to whether it is meant to recite “(over 45°) to 90°” or “over (45° to 90°)”. (Parentheses added for clarification of interpretation). Further, the phrase “2°≥ Ɵ2≥ 0° or beyond” does not appear to be a bounded statement.
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps relate to the determination of a thickness of the ultrathin film. The claim sets forth “a method for measuring a thickness of a target ultrathin film over a substrate”, but the claim recites steps of projecting an excitation radiation and detecting a fluorescence x-ray, without any description of “measuring a thickness”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4-15, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spolnik et al. (“Grazing-exit electron probe X-ray microanalysis of ultra-thin films and single particles with high-angle resolution”, cited by Applicant) in view of Tsuji et al. “New experimental equipment for grazing-exit electron-probe microanalysis”, cited by Applicant), in further view of Parratt (“Surface Studies of Solids by Total Reflection of X-rays”, cited by Applicant).

Kropa v. Robie, 88 USPQ 478 (CCPA 1951). With respect to this limitation in claim 13, see the rejection under 35 USC 112(b) above.
For the sake of completeness, as the combination above does not specify “measuring a thickness” of the film. Parratt discloses a similar arrangement (Fig. 1, measuring x-ray intensity vs. glancing angle, abstract) in which x-ray intensity and glancing angle are used to calculate the thickness of a material (Section II. Dispersion Theory). It would have been obvious to one having ordinary skill in the art at the effective filing date to employ experimental results and known algorithms for calculation of additional qualitative parameters of the sample, as desired. 
With respect to claims 2 and 17, Spolnik discloses measurement of a film having a thickness of “a few nanometers or less” (4 nm thickness, Section 2.1).
With respect to claims 4, 5, 14 and 20, Tsuji discloses the use of an electron beam as an excitation source to induce a fluorescence x-ray 
With respect to claims 7, 9, 10, and 19, Tsuji discloses a collimator configured to enable a detection through an angular window or opening (slit consisting of two Ta plates, Section III), wherein the collimator is between the sample and the x-ray detector (Fig. 1, slits are between sample and x-ray detector). Tsuji does not specify the exact angular ranges as claimed. However, the selection of a collimating element having the desired optical and/or angular characteristics would have been obvious, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 8 and 11, the cited combination does not appear to disclose the claimed sample material and associated scattering length density. However, the selection of a material would have been a matter of obvious design choice, as it would not have an effect on the structure or operation of the claimed device. Further, it has been held to In re Leshin, 125 USPQ 416. Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
With respect to claims 12 and 15, Tsuji discloses collection of energies of the fluorescence X-ray observed, and collecting the energies or wavelengths concurrently (Section V, Fig. 4-5; x-ray spectra are taken for the same particle at different exit angles, recognizing the different materials). Although the cited combination does not appear to disclose the claimed sample material, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
With respect to claims 6 and 21, Tsuji discloses a collimator (slits, Fig. 1) installed in front of the fluorescence x-ray detector (Fig. 1), both the collimator and the fluorescence x-ray detector are capable of moving in unity over an angular range (See Fig. 1(b), wherein detector is moved with collimator attached). Tsuji does not specify the claimed angular step size. However, it would have been obvious to one having ordinary skill in In re Aller, 105 USPQ 233.
With respect to claim 22, Tsuji discloses a single layered substrate (Si wafer, Section IV.).
Allowable Subject Matter
Claims 3, 16, and 18 are objected to as being dependent upon a rejected base claim and/or rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and overcoming any relevant rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, the cited prior art does not appear to disclose or reasonably suggest calculating the thickness of the target ultrathin film based on an angular dependence of measured fluorescence X-ray intensities after the measured fluorescence X-ray being normalized with a fluorescence X-ray intensity measured in the absence of the target ultrathin film at the grazing detection angle.
.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	13 July 2021